DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the amendment filled on 5/6/2022 that has been entered, wherein claims 1-15 are pending and claims 11-13 are withdrawn.
Specification
The objection to the title is withdrawn in light of Applicant’s amendment of 5/6/2022. 
Claim Rejections - 35 USC § 112
The rejection of claim 6 under USC 112 is withdrawn in light of Applicant’s amendment of 5/6/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-8, 10 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (US 2017/0194505 A1) as cited in the IDS of 2/7/2021 of record.
Regarding claim 1, Cho teaches a display apparatus(Fig. 4), comprising: 
a glass substrate(110, ¶0025) comprising principal surfaces(110c, 110d) and a side face(side of V2); 
a pixel structure(132, ¶0027) disposed on one principal surface(110c) of the principal surfaces of the glass substrate(110, ¶0025); 
an input electrode(P1, ¶0041), disposed on the one principal surface(110c), for inputting a driving signal( ¶0036) to the pixel structure(132, ¶0027); 
a back connection member( P2, ¶0041) disposed on an other principal surface(110d) of the principal surfaces of the glass substrate(110, ¶0025) so as to be electrically connected to the input electrode(P1, ¶0041); and 
a first insulating layer(PV on 110d, ¶0027) disposed on the other principal surface(110d), the first insulating layer(PV on 110d, ¶0027) comprising a top face located above a top face of the back connection member( P2, ¶0041),
and a pixel-structure placement member(D, ¶0046, wherein the drain electrode D places the pixel in electrical connection with pixel electrode 132) on the one principal surface side(110c), the pixel-structure placement member(D, ¶0046) lying between the pixel structure(132, ¶0027) and the glass substrate(110, ¶0025), a height of a top face of the pixel structure placement member(D, ¶0046) from the one principal surface(110c) being lower than a height of the top face of the first insulating layer(PV on 110d, ¶0027) from the other principal surface(110d).

    PNG
    media_image1.png
    455
    879
    media_image1.png
    Greyscale

Regarding claim 2, Cho teaches the display apparatus according to claim 1, wherein the back connection member( P2, ¶0041) is covered with a second insulating layer(G12, ¶0041), and a top face of the second insulating layer(G12, ¶0041) is located below the top face of the first insulating layer(PV on 110d, ¶0027).

Regarding claim 3, Cho teaches the display apparatus according to claim 1, wherein the first insulating layer(PV on 110d, ¶0027) is located in a position corresponding to a placement position of the pixel structure(132, ¶0027).

Regarding claim 4, Cho teaches the display apparatus according to claim 1, wherein a driver device(T2, ¶0041, ¶0039) for supplying driving signals( ¶0036) is disposed on the other principal surface(110d), and a top face of a back wiring line(please see examiner annotated Fig. 4) for connecting the driver device(T2, ¶0041, ¶0039) and the back connection member( P2, ¶0041) is located below the top face of the first insulating layer(PV on 110d, ¶0027).

Regarding claim 5, Cho teaches the display apparatus according to claim 1, wherein a side wiring line(150, ¶0041) is disposed on a side face of the glass substrate(110, ¶0025), and the side wiring line(150, ¶0041) connects the input electrode(P1, ¶0041) and the back connection member( P2, ¶0041).

Regarding claim 7, Cho teaches a glass substrate(Fig. 5), comprising: 
a plurality of pixel structures(132, ¶0027) disposed on one principal surface(110c); an input electrode(P1, ¶0041), disposed on the one principal surface(110c), for inputting a driving signal( ¶0036) to the plurality of pixel structure(132, ¶0027)s; 
a back connection member( P2, ¶0041) disposed on an other principal surface(110d) so as to be electrically connected to the input electrode(P1, ¶0041); and 
a first insulating layer(PV on 110d, ¶0027) on the other principal surface(110d), the first insulating layer(PV on 110d, ¶0027) lying over an effective region comprising the plurality of pixel structures(132, ¶0027), the first insulating layer(PV on 110d, ¶0027) comprising a top face located above a top face of the back connection member( P2, ¶0041),
and a pixel-structure placement member(D, ¶0046, wherein the drain electrode D places the pixel in electrical connection with pixel electrode 132) on the one principal surface(110c) side(110c), the pixel-structure placement member(D, ¶0046) lying between the pixel structure(132, ¶0027) and the glass substrate(110, ¶0025), a height of a top face of the pixel structure placement member(D, ¶0046) from the one principal surface(110c) being lower than a height of the top face of the first insulating layer(PV on 110d, ¶0027) from the other principal surface(110d).

Regarding claim 8, Cho teaches the glass substrate(110, ¶0025) according to claim 7, wherein the back connection member( P2, ¶0041) is covered with a second insulating layer(G12, ¶0041), and 
the top face of the first insulating layer(PV on 110d, ¶0027) is located above a top face of the second insulating layer(G12, ¶0041).

Regarding claim 10, Cho teaches the glass substrate(110, ¶0025) according to claim 7, wherein a side wiring line(150, ¶0041) is disposed on a side face contiguous to the one principal surface(110c) and the other principal surface(110d), and the side wiring line(150, ¶0041) connects the input electrode(P1, ¶0041) and the back connection member( P2, ¶0041).

Regarding claim 14, Cho teaches a display apparatus(Fig. 5), comprising: 
a glass substrate(110, ¶0025) comprising principal surfaces(110c, 110d) and a side face(side of V2); 
a pixel structure(132, ¶0027) disposed on one principal surface(110c) side of the principal surfaces of the glass substrate(110, ¶0025); 
a front connection member(P1, ¶0041), comprising an input electrode(P1, ¶0041), disposed on the one principal surface(110c) side, the input electrode(P1, ¶0041) for inputting a driving signal( ¶0036) to the pixel structure(132, ¶0027); 
a back connection member( P2, ¶0041) disposed on an other principal surface(110d) side of the principal surfaces of the glass substrate(110, ¶0025), the back connection member( P2, ¶0041) electrically connected to the input electrode(P1, ¶0041); 
a first insulating layer(PV on 110d, ¶0027) disposed on the other principal surface(110d) side, the first insulating layer(PV on 110d, ¶0027) comprising a top face located above a top face of the back connection member( P2, ¶0041); and 
a pixel-structure placement member(D, ¶0046, wherein the drain electrode D places the pixel in electrical connection with pixel electrode 132) on the one principal surface(110c) side, the pixel-structure placement member(D, ¶0046) lying between the pixel structure(132, ¶0027) and the glass substrate(110, ¶0025), the pixel-structure placement member(D, ¶0046) comprising a top face located above a top face of the front connection member(P1, ¶0041),
a height of a top face of the pixel structure placement member(D, ¶0046) from the one principal surface(110c) being lower than a height of the top face of the first insulating layer(PV on 110d, ¶0027) from the other principal surface(110d).

Regarding claim 15, Cho teaches the display apparatus according to claim 14, wherein the back connection member(P2, ¶0041) and the front connection member(P1, ¶0041) are covered with a second insulating layer(G12, G11, ¶0041), 
a top face of the second insulating layer(G12, G11, ¶0041), on the other principal surface(110d) side, is located below the top face of the first insulating layer(PV on 110d, ¶0027), and a top face of the second insulating layer(G12, ¶0041), on the one principal surface(110c) side, is located below the top face of the pixel-structure placement member(D, ¶0046).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim  6 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2017/0194505 A1) as cited in the IDS of 2/7/2021 in view of Watanabe (US 2019/01033513 A1) both of record.
Regarding claim 6, Cho teaches the display apparatus according to claim 5, wherein the back connection member(P2, ¶0041) comprises a back electrode(P2, ¶0041) 

Cho is silent in regards to a back cover wiring line, and the back cover wiring line comprises a material of the side wiring line(150, ¶0041).

Watanabe teaches a display apparatus(Fig. 1) comprising a back cover wiring line(43, ¶0098), and the back cover wiring line(43, ¶0098) comprises a material(copper, ¶0098) of the side wiring line(43, ¶0098). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Cho, to include a back cover wiring line, and the back cover wiring line comprises a material of the side wiring line, as taught by Watanabe, in order to relax stress concentration when the glass substrate is thermally contracted and improve the connection reliability(¶0121).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2017/0194505 A1) as cited in the IDS of 2/7/2021 in view of  Tsuruoka et al. (US 2015/0187807 A1) both of record.
Regarding claim 9, Cho teaches the glass substrate(110, ¶0025) according to claim 7, wherein a driver device(T2, ¶0041, ¶0039) that generates the driving signal( ¶0036) is disposed on the other principal surface(110d).

Cho is silent in regards to the driver device(T2, ¶0041, ¶0039) is located in a position other than a placement position of the first insulating layer(PV on 110d, ¶0027).

Tsuruoka teaches a glass substrate(Fig. 6) wherein the driver device(15, ¶0049) is located in a position other than a placement position of the first insulating layer(13, ¶0045). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Cho, so that the driver device is located in a position other than a placement position of the first insulating layer, as taught by Tsuruoka, in order to reduce the effects caused by heat on the display region and to control water from entering each pixel of the display region(¶0045).
Response to Arguments
Applicant’s arguments with respect to claims 1, 7 and 14 have been considered but are moot because of a new interpretation of the pixel-structure placement member in the prior art of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161. The examiner can normally be reached M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA M DYKES/Examiner, Art Unit 2892                                                                                                                                                                                                        

/LEX H MALSAWMA/Primary Examiner, Art Unit 2892